Title: To George Washington from the Quakers, 16 December 1791
From: Quakers
To: Washington, George



[16 December 1791]
To the President, Senate and House of Representatives of the United States in Congress assembled:

The Memorial and Address of the people called Quakers, Respectfully sheweth, That deeply affected with the great effusion of human blood, and the slaughter of our fellow men in the late contests with the Indian natives, we sincerely lament the miseries and distresses which these mournful circumstances have produced, and may be yet further encreased; if the same hostile measures are continued.
We conceive it to be our duty, and among our rights as citizens, to suggest to you our painful feelings on the subject: A serious and deep consideration of its importance, being among the most interesting objects that can claim the attention of the guardians of the public welfare; we, therefore ardently desire, that under the influence of true wisdom, you may be directed to pursue such pacific measures as have been heretofore experienced to be salutary and effectual in securing peace and friendship with the original owners of this land, whose religious instruction and civilization, if rightly promoted, may tend to this desireable end;

—believing the blessing of a righteous God, who made of one blood all nations of men, will be graciously vouchsafed to those, who, on the principles of justice and mercy, use their endeavours to prevent the shedding of human blood, and to promote love and peace among men.
Signed in and on behalf of a meeting appointed to represent our religious society in Pennsylvania, New-Jersey, Delaware, and parts of Maryland and Virginia, held in Philadelphia the 16th day of the 12th month, 1791.
